DETAILED ACTION

Status
As the Examiner has supplemented the previous prior art rejections in view of only Applicant’s arguments (dated 8/22/2022), this office action is a second non-final office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This Office action is in response to the applicant’s communication filed on 8/22/2022.  Each argument and/or amendment directed towards a maintained rejection is addressed below.  Rejections/objections not repeated herein have been withdrawn.
Applicant’s arguments, see page 1, with respect to the previous final rejection (dated 6/10/2022) mistakenly/erroneously failing to account for the newly amended language of claims 1 and 9 (see claim amendments dated 5/25/2022) have been fully considered and are persuasive.  Therefore, the previous rejections (as previously written) have been withdrawn.  However, upon further consideration, the Davies prior art reference continues to read on the amended claim language and the prior art rejections are updated/supplemented as set forth below.  As the prior art rejections are modified in view of Applicant’s arguments (and not by way of a new claim amendment), this office action is a second non-final office action.

Claim Rejections - 35 USC § 102
Claim(s) 1-3, 5, 7-11, 13 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davies et al. (US 2008/0183132).
Davies discloses (see Figs. 5d-5f) a reinforced braided balloon and method of making comprising the following claim limitations:
(claims 1 and 9) an elongate catheter body ([0002]-[0003]; [0043]; [0045]; [0072]; [0076]; reinforced braided balloon expressly provided on a distal end of a catheter) including a distal portion (109, Fig 1; 309, Fig. 3a; 909, Fig. 9a) and a proximal portion (not shown); an inflation lumen disposed within the catheter body ([0003]; balloon expressly inflated by introducing a fluid into the balloon through a conventional catheter as shown); and a composite balloon (500, Fig. 5d) about the distal portion (109, Fig 1; 309, Fig. 3a; 909, Fig. 9a) including a braided fiber tube (510, Fig. 5d); and a polymeric balloon layer (514, Fig. 5d) over the fiber tube (510) (as expressly shown in Fig. 5d), and an adhesive (516, Fig. 5e; [0068]) or a solvent weld (as shown in the embodiment of Fig. 5f; [0068]; balloon layer expressly fused via solvent welding) bonding the outer surface of the fiber tube (510/512) to an inner surface of the polymeric balloon layer (514) (as expressly shown in Figs. 5d-5f; wherein Figs. 5e-5f shown two alternative means of bonding the fiber tube 510/512 to the inner layer of the polymeric balloon 514); wherein the composite balloon (500) is configured to (i.e. capable of) apply a pressure to surrounding walls of an anatomical vessel in an inflated state of the composite balloon (500) to modify one or more intravascular lesions in the anatomical vessel ([0002]-[0003]; [0050]; composite balloon expressly capable of use in angioplasty procedures for modifying/expanding intravascular spaces);
(claims 2 and 10) wherein the fiber layer (510) is ultra high-weight polyethylene ([0060]; [0082]), aramid ([0060]; [0082]), or a combination thereof, and wherein the fiber layer (510) is tubularly braided or knitted (as shown in Fig. 5d; [0065]; fiber layer 510 expressly disclosed as a braided sleeve/tube);
(claims 3 and 11) wherein the balloon layer (514) is polyurethane, polyethylene, polyethylene terephthalate, polyether block amide, nylon, or a combination thereof ([0069]);
(claims 5, 13 and 21-22) wherein the composite balloon (500) further includes a cylindrical section, conical sections, and shoulders between the cylindrical section and the conical sections, and wherein the fiber tube (510) extends along the cylindrical section past at least the shoulders and into the conical sections (as expressly shown in Fig. 5d, fiber layer 510 extends over all of the cylindrical, conical and shoulder sections);
(claim 7) wherein the composite balloon (500) is configured to (i.e. capable of) provide an outwardly focused force along a length of the composite balloon when the composite balloon is in the inflated state ([0002]-[0003]; [0050]; composite balloon expressly capable of use in angioplasty procedures for providing and outward expanding force along the length of the balloon when in the inflated state); and
(claim 8) wherein the composite balloon (500) is sufficiently flexible to modify one or more intravascular lesions in curved vasculature when the composite balloon is in the inflated state ([0002]-[0003]; [0050]; [0054]; composite balloon expressly capable of use in angioplasty procedures for providing and outward expanding force while the composite layer configuration provides balloons with thinner walls that are stronger, softer and more flexible than conventional balloons).

Claim Rejections - 35 USC § 103
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Davies as applied to claims 1 and 9 above, and further in view of Yang et al. (US 2018/0036518).
Davies, as each applied above, discloses a high burst strength nylon balloon internally reinforced with fibers ([0005]-[0006]; [0069]) comprising all the limitations of the claim except for the composite balloon expressly being disclosed to be configured to withstand an inflation pressure of at least 30 atm.  
However, Yang teaches (see Figs. 2-2A) a similar high burst strength nylon balloon ([0028]) internally reinforced with fibers (50, Fig. 2A) wherein the composite balloon expressly in configured to withstand an inflation pressure of at least 30 atm ([0027]; withstanding at least 40 atm is expressly taught) in order to beneficially provide a high rated burst pressure balloon that bears a substantial portion of the stresses imparted on the balloon in use without mechanical failure ([0027]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Davies wherein the composite balloon expressly in configured to withstand an inflation pressure of at least 30 atm in order to beneficially provide a high rated burst pressure balloon that bears a substantial portion of the stresses imparted on the balloon in use without mechanical failure, as taught by Yang.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Davies as applied to claim 9 above, and further in view of Campbell et al. (US 2008/0033477).
Davies, as each applied above, discloses a fiber reinforced medical balloon comprising all the limitations of the claim except for a guidewire port in a hub coupled to the proximal portion for a guidewire in an over-the-wire catheter, a guidewire port in a medial portion of the catheter body between the distal portion and the proximal portion for a guidewire in a rapid-exchange catheter, or a guidewire port in a tip coupled to the distal portion for a guidewire in a short rapid-exchange catheter.  
However, Campbell teaches (see Fig. 2) a similar reinforced medical balloon (20, Fig. 2) comprising a guidewire port (32, Fig. 2) in a hub (22, Fig. 2) coupled to the proximal portion (as shown in Fig. 2) for a guidewire in an over-the-wire catheter ([0022]) in order to beneficially provide for a balloon catheter assembly that is easily coaxially trackable over a guidewire for improving/facilitating insertion and delivery of the medical device to an intended treatment site ([0022]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Davies to have a guidewire port in a hub coupled to the proximal portion for a guidewire in an over-the-wire catheter in order to beneficially provide for a balloon catheter assembly that is easily coaxially trackable over a guidewire for improving/facilitating insertion and delivery of the medical device to an intended treatment site, as taught by Campbell.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Davies as applied to claim 9 above, and further in view of Caclin (US 2009/0227947).
Davies, as each applied above, discloses a fiber reinforced medical balloon comprising all the limitations of the claim except for an inflation device configured to inflate the composite balloon through the inflation lumen, wherein the inflation device includes a piston pump, a manometer, high-pressure tubing configured to tolerate pressures of at least 30 atm, and an adapter configured to fluidly couple the inflation device to the inflation lumen.  
However, Caclin teaches (see Figs. 1-12) a similar medical balloon system (see Abstract) comprising an inflation device (1, Figs. 1-3) configured to (i.e. capable of) inflate the composite balloon through the inflation lumen (see Abstract; [0001]-[0003]; [0061]), wherein the inflation device (1) includes a piston pump (6, Figs. 1-3), a manometer (104, Figs. 1-3), high-pressure tubing (3A, Figs. 1-3) configured to (i.e. capable of) tolerate pressures of at least 30 atm ([0004]), and an adapter (at 12, Figs. 2-3) configured to (i.e. capable of) fluidly couple the inflation device (1) to the inflation lumen (see Abstract; [0001]-[0006]; [0029]; [0061]) in order to beneficially provide an inflation device usable to inject fluid into a medical balloon providing for tissue dilation, such as during angioplasties, wherein the system is capable of providing high pressures while further allowing the pressure to be monitored and an improved ergonomic design and enhanced handing ability further assist the user while also improving pressure gauge visibility (see Abstract; [0002]-[0006]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Davies to have an inflation device configured to inflate the composite balloon through the inflation lumen, wherein the inflation device includes a piston pump, a manometer, high-pressure tubing configured to tolerate pressures of at least 30 atm, and an adapter configured to fluidly couple the inflation device to the inflation lumen in order to beneficially provide an inflation device usable to inject fluid into a medical balloon providing for tissue dilation, such as during angioplasties, wherein the system is capable of providing high pressures while further allowing the pressure to be monitored and an improved ergonomic design and enhanced handing ability further assist the user while also improving pressure gauge visibility, as taught by Caclin.

Claims 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Horn et al. (US 2007/0250101) in view of Hedberg et al. (US 2012/0330232).
Horn discloses (see Figs. 4-5) a method of making a fiber reinforced balloon comprising the following claim limitations:
(claim 17) A method comprising inserting a collapsed fiber tube (126, Fig. 4; [0032]; [0049]) into a polymeric balloon (140, Fig. 4) ([0069]-[0070]; the fiber-including underlayer balloon 122 is first formed with that layer expressly “inflated and both ends sealed” ([0069]) wherein subsequent to the underlayer balloon formation, the underlayer balloon 122 expressly has its pressure released (i.e. collapsed/deflated) prior to the underlayer balloon 122 then being inserted into the outerlayer balloon 140 ([0070])); expanding the collapsed fiber tube (126) to provide an expanded fiber tube ([0071]; heated inflation step expressly disclosed), wherein an outer surface of the expanded fiber tube (126) interfaces an inner surface of the expanded polymeric balloon (140) ([0071]; heated inflation expressly adheres the two layers together); and securing the outer surface of the expanded fiber tube (126) to the inner surface of the expanded polymeric balloon (140) ([0069]-[0073]; fiber layer 126 embedded in an adhesive matrix 128 that is activated to adhere the fiber layer 126 to the outer balloon layer 140), thereby forming a composite balloon (200, Fig. 4) configured to (i.e. capable of) apply a pressure to surrounding walls of an anatomical vessel in an inflated state of the composite balloon (200) to modify one or more intravascular lesions in the anatomical vessel ([0025]; composite balloon expressly capable of use in angioplasty procedures for modifying/expanding intravascular spaces);
(claim 19) wherein the fiber tube (126) is ultra high-weight polyethylene, aramid, or a combination thereof ([0052]), wherein the polymeric balloon (140) is polyurethane, polyethylene, polyethylene terephthalate, polyether block amide, nylon, or a combination thereof ([0066]; [0033]-[0036]), and wherein securing the outer surface of the expanded fiber tube (126) to the inner surface of the expanded polymeric balloon (140) includes applying an adhesive (128, Fig. 4) or solvent bonding the outer surface of the expanded fiber tube (126) to the inner surface of the expanded polymeric balloon (140) ([0069]-[0073]; fiber layer 126 embedded in an adhesive matrix 128 that is activated to adhere the fiber layer 126 to the outer balloon layer 140); and
(claim 20) further comprising inserting a distal portion of an elongate catheter body through a center of the composite balloon (200); and securing the composite balloon (200) to the distal portion of the catheter body (see claims 16 and 28; [0001]; [0025]; the step of mounting the balloon about a catheter is expressly disclosed).
Horn, as applied above, discloses a method of making a fiber reinforced balloon comprising all the limitations of the claim except for the polymeric balloon layer expressly being expanded when the collapsed fiber tube is inserted therein.  
However, Hedberg teaches a similar method of medical balloon manufacture comprising inserting a “compacted” inner balloon layer into an “expanded” outer balloon layer prior to forming the multilayer composite balloon in order to beneficially provide a greater opening tolerance for insertion of the compacted inner layer while forming a multilayered composite balloon ([0061]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of Horn to have the outer balloon layer in an expanded configuration when the compacted inner balloon layer is inserted therein in order to beneficially provide a greater opening tolerance for insertion of the compacted inner layer while forming a multilayered composite balloon, as taught by Hedberg.

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771